Title: From George Washington to Charles-Hector Theodat, comte d’ Estaing, 23 March 1783
From: Washington, George
To: Estaing, Charles-Hector Theodat, comte d’


                        
                            Sir,
                            Newburg 23d March 1783
                        
                        Your Excelly I am sure will pardon me, when the momentary interruption I give you, is for the purpose of
                            introducing to your Civilities Monsr Gouvion, Colo. in the American Service, and an Officer of great merit, & of
                            distinguished zeal, abilities & bravery.
                        He will repeat to you my former assurances of attachment—& convey to you my present wishes for your
                            Success—He will tell you how happy it would make me to embrace you on American Ground, & with what respect & consideration. I have the honr to be Yr Excellys Most Obedt & Most H. Ser.
                        
                            Go: W——n
                        
                    